DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1 and 6–10, without traverse, in the reply filed September 13, 2022 is respectfully acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “wherein the water content of the solid substance”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 6–10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emanuel.1
With respect to claim 1, Emanuel discloses a method for treating a water-containing substance (i.e., sludge). (Emanuel Abstract; FIG. 2.) The method comprises mixing a first water-containing substance (i.e., sludge) with a solvent at a first temperature to obtain a mixture containing a solid substance and a liquid substance. (Id. col. 3, ll. 25–47.) The liquid substance contains the solvent and water. (Id.) Also, the solvent can comprise an amine. (Emanuel col. 5, ll. 18–44.) Subsequently, a first separation treatment (filtering) is conducted to respectively obtain a solid substance and the liquid substance. (Id. col. 3, ll. 25–47.) Thereafter, a second separation treatment of the liquid substance, at a second temperature, is carried out: to respectively obtain an aqueous phase and an organic phase. (Id.) Here, the organic phase contains the solvent. (Id.) Emanuel further teaches that the mutual solubility of the solvent and water at the first temperature is higher than the mutual solubility of the solvent and water at the second temperature. (Emanuel Abstract; FIG. 2 (showing mutual miscibility of water and solvent as a function of temperature).) Emanuel further teaches: (A) that the first temperature can be, inter alia, about 18.7°C; and (B) that the second temperature can be about 60°C. (Emanuel FIG. 2.) In view of these findings, Emanuel is found to anticipate pending claim 1.
With respect to claim 6, Emanuel teaches that the solvent can comprise diisopropylamine or triethylamine. (Emanuel col. 5, ll. 18–44.)
With respect to claim 7, Emanuel teaches using 300 mL of solvent (triethylamine (TEA)) with 100 grams of sludge. (Emanuel col. 10, ll. 51–62.) Given that the density of triethylamine is about 0.72 g/mL,2 300 mL of TEA translates to 216 g of TEA. With this finding in mind, Emanuel discloses a weight ratio of solvent to sludge of about 2:1.
With respect to claim 8, Emanuel teaches that its solid fraction (i.e., sludge) can be “substantially completely free of water”. (Emanuel col. 2, ll. 28–41; col. 6, ll. 28–33 (reciting “substantially complete removal of bound and unbound water from the mixture will result”).) In view of these findings, the concept of having a water content of which falls within the range of “no more than 60%”, as claimed, is considered to be within the teaching of Emanuel: since Emanuel teaches that its solid substance obtained by the first separation treatment is substantially completely free of water.
With respect to claim 9, Emanuel teaches mixing at least a part of the organic phase with a second-water containing substance. (Emanuel col. 3, ll. 40–47.)
With respect to claim 10, Emanuel teaches that the sludge can be, inter alia, industrial sludge or municipal sludge. (Emanuel col. 2,ll. 58–62 (reciting “flocculant industrial sludges”); col. 10, ll. 50–56 (referring to sludge obtained from the effluent of a municipal anaerobic sewage digester).) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 US 3,899,419 A, issued August 12, 1975 (“Emanuel”).
        2 See, e.g., Triethylamine, Millipore Sigma, https://www.emdmillipore.com/US/en/product/Triethylamine,MDA_CHEM-808352 (last visited September 30, 2022).